- Produced by Pellegrini and Associates, Inc. | 134 Spring Street New York NY 10012 | (212) 925-5151 BlackRock Enhanced Government Fund Inc. Cusip: 09255K108 Ticker: EGF Record Date September 15, 2009 Pay Date September 30, 2009 Distribution Amount per share $ 0.1050 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long- term capital gains and return of capital. All amounts are expressed per common share. % Breakdown of the % Breakdown Total Cumulative Total Cumulative of the Current Distributions for the Distributions for the Current Distribution Distribution Fiscal Year to Date Fiscal Year to Date Net Investment Income $ 0.0529 50% $ 0.7879 94% Net Realized Short-Term Capital Gains $ - 0% $ - 0% Net Realized Long-Term Capital Gains $ 0.0521 50% $ 0.0521 6% Return of Capital $ - 0% $ - 0% Total (per common share) $ 0.1050 100% $ 0.8400 100% Average annual total return (in relation to NAV) for the inception to date ending on August 31, 2009 4.35% Current fiscal period's annualized distribution rate as a percentage of NAV as of August 31, 2009 7.46% Cumulative total return (in relation to NAV) for the fiscal year through August 31, 2009 10.13% Cumulative fiscal year distribution rate expressed as a percentage of NAV as of August 31, 2009 4.35% You should not draw any conclusions about the Funds investment performance from the amount of this distribution or from the terms of the Fund's Managed Distribution Plan. Currently there is no estimated return of capital for the Fund. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Funds investment performance and should not be confused with yield or income . The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Funds investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257
